This cause came on for further consideration upon the filing by relator, Toledo Bar Association, on October 31, 1997, of a motion for an order to show cause requesting the court to issue an order directing respondent, Angelia D. Bell, a.k.a. Angelia Diane Bell, to show cause why she should not be held in violation of the court’s order of March 26, 1997. On December 17,1997, the court granted the motion to the extent that respondent was ordered to show cause by filing a written response why she should not be found in contempt. Respondent did not file a response to the court’s order. Upon consideration thereof,
IT IS ORDERED AND ADJUDGED by this court that respondent, Angelia D. Bell, a.k.a. Angelia Diane Bell, Attorney Registration No. 0016851, last known business address in Toledo, Ohio, is hereby held to be in violation of this court’s March 26,1997 order.
Douglas, J., would find respondent in contempt.
Resnick, J., would dismiss.